Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the amendment, filed 02/08/21 claims 1, 17 and 20 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4 and 8; claim 17, lines 4 & 7-8 and claim 20, lines 4 & 7-8; the phrases “the web is moved in a first direction parallel to the top surface of the web while forming the wet film…wherein the air flow is directed onto the wet film in a second direction parallel to the top surface of the web” is unclear.  It is unclear how the web is moved in a direction parallel relative to its own surface of the web.  Applicants’ specification teaches (see para [0009], [0029]) “wherein the wet film has a first dimension extending parallel to the machine direction and a second dimension transverse to the machine direction”.  For the purpose of examination the phrase “the 

The following is a statement of reasons for the indication of allowable subject matter:  In Faust et al the air supply source (16) is configured to supply an air flow onto the wet film, wherein air flow is perpendicular to a longitudinal and running direction of the coated material strip.  Prior art of record does not disclose or suggest a device for forming a conductive film, comprising, among others, a deposition device configured to form a wet film having a plurality of conductive nanostructures and a fluid carrier on a top surface of a web and an air supply configured to apply an air flow onto the wet film, wherein the web is moved in a machine direction parallel to a first direction of the wet film extending on the top surface of the web and wherein the air flow is directed onto the wet film in a second direction transverse to the machine direction parallel to the top surface of the web and nonparallel to the first direction.
  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/